             Case 1:19-cv-11880-IT Document 48 Filed 02/17/21 Page 1 of 1




                          THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                   )
 RIAN IMMIGRANT CENTER, INC.,                      )
                                                   )
           Plaintiff,                              )
                                                   )
 v.                                                )          C.A. No. 19-CV-11880-IT
                                                   )
 TRACY L. RENAUD, Senior Official                  )
 Performing the Duties of the Director, U.S.       )
 Citizenship & Immigration Services, et al.,       )
                                                   )
           Defendants.                             )
                                                   )

                                      [PROPOSED] ORDER

          Upon consideration of the parties’ Joint Status Report, and good cause being shown, it is

hereby:

          ORDERED that the litigation be stayed for an additional 60 days; and it is further

          ORDERED that the parties shall meet and confer and submit a Joint Status Report on or

before April 16, 2021, regarding whether the parties have been able to resolve the litigation or

whether supplemental briefing is needed on the pending motion to dismiss.



          SO ORDERED.


        February 17
DATED: _________________, 2021                     /s/ Indira Talwani
                                               _____________________________________
                                                 UNITED STATES DISTRICT JUDGE
